Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.
	
In the interest of expedited prosecution, the Examiner would like to recommend conducting an interview prior to filing a response to the present Office action. The Examiner feels that an interview would help foster a mutual understanding of the respective positions of Applicant and the Examiner, and assist in the identification of allowable subject matter and/or issues for appeal. If Applicant agrees that an interview would be beneficial, he/she is encouraged to contact the Examiner to schedule one. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1–6, 10–15, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Yadwadkar et al. (US 9,122,739).

With regard to claim 1, Yadwadkar discloses a method comprising: 
detecting that a metric associated with a first workload has violated a threshold (SLO violation may trigger the planner method)(15:31–34); 
identifying a set of candidate solutions to address the violation (multiple proposed solutions are produced and evaluated)(15:16–18; 17:26–38);
determining estimated impacts of implementing the set of candidate solutions (each proposed solution is evaluated based on SLOs, costs, and optimization goals)(20:27–37); 
selecting a candidate solution based upon an estimated impact of the candidate solution (based on the evaluation, a proposed state/solution is selected for implementation)(21:45–55); and 
implementing the candidate solution to dynamically adjust resource allocation for resolving the violation (the selected solution is sent to the execution engine for implementation)(21:53–55).

With regard to claim 2, Yadwadkar further discloses determining the estimated impact upon a residual workload based upon implementing the candidate solution (impact may be estimated for multiple workloads of the cluster in determining the optimal solution)(20:39–44).

With regard to claim 3, Yadwadkar further discloses determining the estimated impact upon a storage resource accessed by the first workload based upon implementing the candidate 

With regard to claim 4, Yadwadkar further discloses selecting the candidate solution based upon the estimate impact of the candidate solution being less than an estimated impact of one or more other candidate solutions within the set of candidate solutions (optimal solution is selected; metrics, such as latency, may be weighted such that lower is better, resulting in the solution with the least impact on latency being favored)(21:45–47; 25:15–22).

With regard to claim 5, Yadwadkar further discloses the candidate solution comprises adjusting a level of caching provided for the first workload (solution may include migration of objects to different locations in the cluster or provisioning of additional resources for a workload to increase a caching level for a particular workload)(7:40–47).

With regard to claim 6, Yadwadkar further discloses the candidate solution comprises adjusting a level of caching provided for a second workload that accesses a same resource as the workload (solution may include migration of objects to different locations in the cluster or provisioning of additional resources for a workload to increase a caching level for a particular workload)(7:40–47).

Claims 10–15, and 19 are rejected under the same rationale as claims 1–6, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7–9, 16–18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yadwadkar in view of Mehrotra et al. (US 2011/0246518).

With regard to claim 7, while the system disclosed by Yadwadkar shows substantial features of the claimed invention (discussed above), including that the candidate solution includes routing the first workload through a different or additional storage resource (17:26–45) it fails to specifically disclose that the storage resources include a virtual cache appliance. 
Mehrotra discloses a similar system for distributed caching (Abstract).  Mehrotra teaches using virtual cache appliances (e.g, data repository sites 150) to implement a geographically dispersed virtual caching system (¶16) to permit  client devices to access data stored in the cache (¶16; ¶21). This would have been an advantageous addition to the system disclosed by Yadwadkar since it would have allowed a large quantity of geographically dispersed virtual cache appliances to collectively form a virtual cache, allowing clients to access cached data without requiring knowledge of the physical location of the data to be accessed. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use virtual cache appliances in addition or as an alternative to the storage resources disclosed by Yadwadkar to permit the distributed storage devices to be considered and managed as a single virtual cache. 

With regard to claim 8, while the system disclosed by Yadwadkar shows substantial features of the claimed invention (discussed above), including increasing a size of storage resource through which the first workload is routed (solution may include migration of objects to different locations in the cluster or provisioning of additional resources for a workload to increase the available storage for particular workload)(7:40–47), it fails to specifically disclose that the storage resource includes a virtual cache appliance. 
Mehrotra discloses a similar system for distributed caching (Abstract).  Mehrotra teaches using virtual cache appliances (e.g, data repository sites 150) to implement a geographically dispersed virtual caching system (¶16) to permit  client devices to access data stored in the cache (¶16; ¶21). This would have been an advantageous addition to the system disclosed by Yadwadkar since it would have allowed a large quantity of geographically dispersed virtual cache appliances to collectively form a virtual cache, allowing clients to access cached data without requiring knowledge of the physical location of the data to be accessed. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use virtual cache appliances in addition or as an alternative to the storage resources disclosed by Yadwadkar to permit the distributed storage devices to be considered and managed as a single virtual cache. 

With regard to claim 9, while the system disclosed by Yadwadkar shows substantial features of the claimed invention (discussed above), including creating a new storage resource through which to route the first workload (solution may include provisioning of additional resources for a workload to increase the available storage for particular workload)(7:40–47), it fails to specifically disclose that the storage resource includes a virtual cache appliance. 
Mehrotra discloses a similar system for distributed caching (Abstract).  Mehrotra teaches using virtual cache appliances (e.g, data repository sites 150) to implement a geographically 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use virtual cache appliances in addition or as an alternative to the storage resources disclosed by Yadwadkar to permit the distributed storage devices to be considered and managed as a single virtual cache. 

Claims 16–18 and 20 are rejected under the same rationale as claims 7–9, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Antani et al. (US 2011/0153770) discloses a similar system for providing a distributed cache and modifying the architecture of the distributed cache in response to detected breaches to SLAs (e.g., Abstract; ¶25–26).
Von Eicken et al. (US 8,489,995) discloses a similar system for managing and configuring virtual servers, and describes known advantages of server virtualization (e.g., Abstract; 1:7–25).
Srinivasan (US 2010/0146074) discloses a similar system for using distributed virtual resources including use of a virtual cache (e.g., Abstract; ¶40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419